DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 16 August 2022 is acknowledged.  Currently no claims are withdrawn.
Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  
- Claim 13, line 5, “a pair angled member” should read --a pair of angled member--
- Claim 13, line 12, “first and second” should read --the first and second--
- Claim 13, line 12, it appears “corresponding” should read --correspondingly--
- Claim 13, line 12, “first ends” should read --the first ends--
- Claim 13, line 13, “first and second” should read --the first and second--
- Claim 13, line 14, it appears “corresponding” should read --correspondingly--
- Claim 13, line 14, “second ends” should read --the second ends--
- Claim 13, line 16, “outer face said first leg” should read --outer face of said first leg--
- Claim 13, line 17, it appears “in generally aligned” should read --generally aligned--
- Claim 18, line 2, “said second side frame” should read --of said second side frame--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, “said second pair of steel angles” in line 15, and “said first pair of steel angles” in line 16 lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 14, “said tubular corner pieces” in line 9, and “said tubular rectangular” in line 10 lack proper antecedent basis.  Appropriate correction is required.
Claims 15-18 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US Pub. No. 2019/0328134 A1).
In regards to claim 13, Walker teaches an enclosure, comprising: a first enclosure side, including: a first pair of angled members (104) having a first leg (112) orthogonally joined to a second leg (116) and having a length disposed between opposite first and second ends; a pair angled member end pieces (122) each having opposite faces (faces of 192) extending to end piece edges each having an end piece aperture (200) communicating between said opposite faces, one of said pair of angled member end pieces joined to an inner face of said first and second leg (i.e.; the end plates 194 are joined at the end edges of the inner faces) to dispose one of said opposite faces proximate a corresponding one of said first or second ends of each of said first pair of angled members; a second pair of angled members (100) having a first leg (178) orthogonally joined to a second leg (184) and having a length disposed between opposite first and second ends, a first of said second pair of angle members having first and second ends corresponding joined to first ends of said first pair of angled members, a second of said second pair of angled member having first and second ends corresponding joined to second ends of said first pair of angled members, wherein an outer face of said first leg (184) of each of said second pair of steel angles disposed generally flush with an outer face said first leg (112) of said first pair of steel angles (e.g.; see Fig. 1 illustrating outer faces of 104 and 100 flush to form the front of the shelving system), wherein an outer face of said second leg (178) of each of said second pair of angled members disposed in generally aligned to a corresponding one of said first or second ends of each of said first pair of steel angles to generate an enclosure first side frame; and a first panel (e.g.; 2000, Fig. 65 or 4000, Fig. 87) fastened to said enclosure first side frame.
Allowable Subject Matter
Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest modifying Walker to include a second enclosure side having the combination of structural limitations of Applicant’s claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior related to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631